Exhibit 13 AJS BANCORP, INC. Midlothian, Illinois CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008 and 2007 AJS BANCORP, INC. Midlothian, Illinois CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008 and 2007 CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION F-3 CONSOLIDATED STATEMENTS OF INCOME F-4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-8 Crowe Horwath LLP Member Horwath International REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and shareholders AJS Bancorp, Inc. Midlothian, Illinois We have audited the accompanying consolidated statements of financial condition of AJS Bancorp, Inc. as of December 31, 2008 and 2007, and the related consolidated statements of income, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of AJS Bancorp, Inc. as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. Crowe Horwath LLP Oak Brook, Illinois March 16, F-2 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, 2008 and 2007 (Dollars in thousands, except per share data) 2008 2007 ASSETS Cash and cash equivalents Cash and due from banks (interest-earning: 2008 - $2,077;2007 - $3,625) $ 7,335 $ 18,296 Federal funds sold 58 77 Total cash and cash equivalents 7,393 18,373 Certificates of deposit 6,797 2,997 Trading securities 18 - Securities available for sale 89,490 81,322 Securities held to maturity (fair value: 2008 - $360;2007 - $125) 367 125 Loans, net of allowance of $2,734 - 2008 and $1,539 - 2007 126,395 132,966 Federal Home Loan Bank stock 2,450 2,450 Premises and equipment 4,262 4,282 Bank owned life insurance 3,202 3,054 Accrued interest receivable 1,027 1,061 Other assets 2,569 1,719 Total assets $ 243,970 $ 248,349 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ 180,291 $ 190,534 Federal Home Loan Bank advances 30,175 23,350 Advance payments by borrowers for taxes and insurance 1,502 1,551 Other liabilities and accrued interest payable 4,905 4,986 Total liabilities 216,873 220,421 Commitments and contingent liabilities (note 14) Stockholders’ equity Preferred stock, $.01 par value, 20,000,000 shares authorized; none issued - - Common stock, $.01 par value, 50,000,000 shares authorized; 2,444,521 shares issued 24 24 Additional paid-in capital 11,728 11,079 Treasury stock, at cost (2008 – 418,888 shares; 2007 – 407,649 shares) (9,795 ) (9,598 ) Retained earnings 23,764 26,543 Accumulated other comprehensive income (loss) 1,376 (120 ) Total stockholders’ equity 27,097 27,928 Total liabilities and stockholders’ equity $ 243,970 $ 248,349 See accompanying notes. F-3 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME Years ended December 31, 2008 and 2007 (Dollars in thousands, except per share data) 2008 2007 Interest and dividend income Loans $ 7,737 $ 8,492 Securities 3,762 3,791 Interest-earning deposits and other 447 1,458 Federal funds sold 53 149 Total interest income 11,999 13,890 Interest expense Deposits 4,635 6,561 Federal Home Loan Bank advances and other 1,299 1,139 Total interest expense 5,934 7,700 Net interest income 6,065 6,190 Provision for loan losses 4,328 179 Net interest income after provision for loan losses 1,737 6,011 Non-interest income Service fees 410 497 Insurance commissions 54 143 Rental income 92 120 Earnings on bank owned life insurance 148 54 Gain on the sale of securities available for sale 17 - Other 44 44 Total non-interest income 765 858 Non-interest expense Compensation and employee benefits 3,110 3,255 Occupancy expense 849 779 Data processing expense 375 342 Advertising and promotion 282 271 Professional 231 217 Postage and supplies 142 159 Bank security 147 125 Loss on the sale of other real estate - 56 Unrealized loss on security impairment - 244 Realized loss on the sale of trading securities 192 - Change in fair value of trading securities 13 - Other 639 587 Total non-interest expense 5,980 6,035 Income (loss) before income taxes (3,478 ) 834 Income tax expense (benefit) (1,407 ) 275 Net income (loss) $ (2,071 ) $ 559 Earnings (loss) per share Basic $ (1.02 ) $ 0.27 Diluted (1.02 ) 0.26 See accompanying notes. F-4 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Years ended December 31, 2008 and 2007 (Dollars in thousands, except per share data) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance at January 1, 2007 $ 24 $ 10,428 $ (7,256 ) $ 26,368 $ (815 ) $ 28,749 Purchase of 99,832 shares treasury stock - - (2,390 ) - - (2,390 ) Reclassification due to changes in fair value of common stock in ESOP subject to contingent repurchase obligation - 365 - - - 365 Stock awards earned - 231 - - - 231 Stock options exercised - 2,400 shares - (3 ) 48 - - 45 Stock option compensation expense - 58 - - - 58 Cash dividend ($0.41 per share) - - - (384 ) - (384 ) Comprehensive income Net income - - - 559 - 559 Change in unrealized gain on securities available for sale, net of taxes - 695 695 Total comprehensive income 1,254 Balance at December 31, 2007 24 11,079 (9,598 ) 26,543 (120 ) 27,928 Purchase of 11,239 shares treasury stock - - (197 ) - - (197 ) Reclassification due to changes in fair value of common stock in ESOP subject to contingent repurchase obligation - 550 - - - 550 Stock awards earned - 70 - - - 70 Stock option compensation expense - 29 - - - 29 Adjustment to initially apply Statement 159 net of tax - - - 46 (46 ) - Cash dividend (regular $0.44 per share; special dividend $0.50 per share) - - - (754 ) - (754 ) Comprehensive loss Net loss - - - (2,071 ) - (2,071 ) Change in unrealized gain on securities available for sale, net of taxes - 1,542 1,542 Total comprehensive loss (529 ) Balance at December 31, 2008 $ 24 $ 11,728 $ (9,795 ) $ 23,764 $ 1,376 $ 27,097 See accompanying notes. F-5 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2008 and 2007 (Dollars in thousands) 2008 2007 Cash flows from operating activities Net income (loss) $ (2,071 ) $ 559 Adjustments to reconcile net income to net cash provided by operating activities Depreciation 260 235 Provision for loan losses 4,328 179 Deferred income taxes (217 ) (90 ) Premium amortization on securities, net 22 (23 ) Stock award compensation expense 70 231 Stock option compensation expense 29 58 Earnings on bank owned life insurance (148 ) (54 ) Dividend reinvestments on trading securities (154 ) (579 ) Gain on sale of securities available for sale (17 ) - Realized loss on the sale of trading securities 192 - Loss on the sale of other real estate owned - 56 Unrealized loss on security impairment - 244 Changes in Fair value of trading securities 13 - Accrued interest receivable and other assets (1,577 ) (103 ) Accrued interest payable and other liabilities 469 168 Net cash provided by operating activities 1,199 881 Cash flows from investing activities Trading securities Purchases (1,500 ) - Redemptions 44 - Proceeds from the sale of mutual fund 11,400 - Maturities and principal payments 1,500 - Securities available for sale Purchases (46,427 ) (32,329 ) Sales 1,020 - Maturities and principal payments 28,241 21,275 Securities held to maturity Purchases (320 ) - Maturities and principal payments 78 79 Purchases of certificates of deposit, net (3,800 ) 2,493 Loan origination and repayments, net 2,064 5,050 Proceeds from sale of other real estate 179 126 Purchase of equipment (240 ) (175 ) Purchase of bank owned life insurance - (3,000 ) Net cash used in investing activities (7,761 ) (6,481 ) (Continued) F-6 AJS BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended December 31, 2008 and 2007 (Dollars in thousands) 2008 2007 Cash flows from financing activities Dividends paid $ (754 ) $ (384 ) Net change in deposits (10,243 ) (11,642 ) Purchases of FHLB advances 13,750 - Maturities of FHLB advances (6,925 ) (5,400 ) Purchase of common stock (197 ) (2,390 ) Proceeds from exercise of stock options - 45 Net change in advance payments by borrowers for taxes and insurance (49 ) (104 ) Net cash used in financing activities (4,418 ) (19,875 ) Net change in cash and cash equivalents (10,980 ) (25,475 ) Cash and cash equivalents at beginning of year 18,373 43,848 Cash and cash equivalents at end of year $ 7,393 $ 18,373 Supplemental disclosures of cash flow information Cash paid during the year for Interest $ 6,035 $ 7,670 Income taxes 505 427 Supplemental noncash disclosures Transfers from loans to real estate owned $ 179 $ 261 Securities transferred from available for sale to trading upon adoption of Statement 159 $ 11,513 $ - See accompanying notes. F-7 AJS BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008 and 2007 (Dollars in thousands, except per share data) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation:The consolidated financial statements include the accounts of AJS Bancorp, Inc. (“the Company”) and its wholly owned subsidiary, A. J. Smith Federal Savings Bank (“the Bank”).All significant intercompany balances and transactions have been eliminated.The Company is 60.6% owned by a mutual holding company, AJS Bancorp, MHC.These consolidated financial statements do not include AJS Bancorp, MHC and its results or financial condition. Nature of Operations:The only business of the Company is ownership of the Bank.The Bank is a federally chartered savings bank with operations located in Midlothian and Orland Park, Illinois.The Bank provides single-family residential and home equity loans and commercial loans to customers and accepts deposits from customers located in the southern suburbs of Chicago, Illinois.Substantially all of the loans are secured by specific items of collateral including business assets, consumer assets, and commercial and residential real estate.Commercial loans are expected to be repaid from cash flows from operations of businesses.There are no significant concentrations of loans to any one industry or customer.However, the ability of the customers to repay their loans is dependent on the real estate and general economic conditions in the area.The Company’s exposure to credit risk is significantly affected by changes in the economy of Chicago and its suburban areas. Use of Estimates:To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements, and the disclosures provided and future results could differ.The allowance for loan losses and fair values of financial instruments are particularly subject to change. Cash Flows:Cash and cash equivalents include cash, deposits with other financial institutions with original maturities of less than 90 days, and federal funds sold.Net cash flows are reported for loans, certificates of deposit with other financial institutions, and deposit transactions.Proceeds from sales of trading securities are reported as an investing activity since they are classified as trading in accordance with Financial Accounting Standard (FAS) 159 and not because of an intent to sell. Interest-Earning Deposits in Other Financial Institutions:Interest-earning deposits in other financial institutions mature within one year and are carried at cost. Securities:Debt securities are classified as held to maturity and carried at amortized cost when management has the positive intent and ability to hold them to maturity.Debt securities are classified as available for sale when they might be sold before maturity.Equity securities with readily determinable fair values are classified as trading securities in accordance with FAS 159. (Continued) F-8 AJS BANCORP, INC. NOTES TO
